Citation Nr: 0535128	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for legal entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and grand-daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  He died in 
August 1955.  The appellant seeks benefits as his surviving 
spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which held that 
new and material evidence had not been received to reopen the 
appellant's claim.  

Subsequent correspondence to the appellant addressed both 
whether new and material evidence had been received to reopen 
the claim, as well as the merits of the underlying claim.  
The Board can adjudicate the new and material issue without 
prejudice to the appellant.  As noted in more detail below, 
VA provided the appellant proper notice of the evidence 
required to substantiate the merits of the underlying claim.  
Such evidence includes the evidence necessary to reopen the 
claim.  Further, as the claim must be denied as a matter of 
law, the Board finds that additional development at this 
point would be moot.  The Board notes that in a case such as 
this one, where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

3.  A July 2001 RO decision denied non-service-connected 
death benefits because the appellant's spouse did not have 
the requisite service.  

4.  Evidence added to the record since the July 2001 decision 
denying legal entitlement to non-service-connected death 
benefits is either cumulative of previously considered 
evidence, not relevant or, when viewed in conjunction with 
the evidence previously of record, does not raise a 
reasonable probability of substantiating the claim.


CONCLUSION OF LAW

The evidence received subsequent to the RO's July 1991 
decision is not new and material, and the requirements to 
reopen a claim of legal entitlement to VA death benefits have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 20.1105 (2005); 38 C.F.R. § 
3.156(a) (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent the appellant a decision in 
November 2002, a statement of the case in April 2003, and 
supplemental statements of the case in October and December 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Board observes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA is not required to provide 
assistance to a claimant if, as in this case, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2) (West 
2002).  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R § 3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this issue, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The July 2001 RO decision denied the appellant death benefits 
because the United States Department of the Army certified 
that her spouse had no service as a member of the Philippine 
Commonwealth Army (USAFFE), including the recognized 
guerrillas, in the Service of the United States Armed Forces.  

The July 2001 RO decision denying death benefits because the 
appellant's spouse did not have the requisite service is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002).  In order to reopen 
this claim, the appellant must present or secure new and 
material evidence with respect to the claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
was received after that date (it was received in 2002), the 
revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

The evidence of record at the time of the July 1991 RO 
decision included correspondence from the U.S. Army Reserve 
Personnel Center indicating that the appellant's spouse had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Since the July 2001 decision, the appellant has submitted 
numerous items, letters and contentions.  None of this 
evidence includes a finding from the service department with 
respect to her spouse's service.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim for legal entitlement to VA 
death pension.  The Board finds that the additional evidence 
submitted after the July 2001 RO decision is not material 
within the meaning of 38 C.F.R. § 3.156.  The additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the appellant's claim, or raise a reasonable 
possibility of substantiating the claim under the controlling 
law.

The controlling law provides that the surviving spouse of a 
veteran is entitled to receive VA improved death pension 
benefits if the veteran had qualifying service under 38 
U.S.C.A. § 1521(j) (West 2002).  The term veteran means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable. See 38 U.S.C.A. § 101(2) 
(West 2002); see also 38 C.F.R. § 3.1(d) (2005).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In the present case, the service department found that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In light of this fact, none of the additional evidence 
submitted since the July 2001 RO decision is relevant to the 
claim for legal entitlement to VA death benefits.  Because 
the U.S. service department's determination regarding the 
appellant's spouse's service is binding on VA, and the 
additional evidence received since the July 2001 decision 
does not alter this fact, the Board must conclude that the 
appellant's spouse was not a "veteran" for purposes of 
entitlement to the claimed VA benefits.  New and material 
evidence not having been received, the application to reopen 
the claim for legal entitlement to VA death benefits must be 
denied as a matter of law.  See Sabonis, supra.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence to reopen the claim for legal 
entitlement to VA death benefits has not been received, and 
the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


